Quillian, Presiding Judge.
This appeal was taken from the denial of defendant’s motion to set aside a default judgment. It is contended that the loan contract on which suit was brought violated the provisions of the Industrial Loan Act, Code Ann. § 25-319 (Ga. L. 1955, pp. 431, 444) by failing to disclose "the amount of each class of insurance carried and the premiums paid thereon.” Held:
The contract in question revealed the premium charged for the insurance but not the amount of each class of insurance carried. Hence, there appears a clear violation of the statute which requires the grant of defendant’s motion to set aside. Patman v. General Fin. Corp. of Ga., 128 Ga. App. 836 (198 SE2d 371); Hawkins v. Household Fin. Corp. of Decatur, 139 Ga. App. 525 (229 SE2d 13). See Moore v. American Fin. System, 236 Ga. 610 (225 SE2d 17).

Judgment reversed.


Shulman and Banke, JJ., concur.